DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to clams 1 and 12; the present claim language discloses “wherein the third slit is arranged diagonally opposite of the first slit” and “wherein the fourth slit is arranged diagonally opposite the second slit”.  From the present claim language it is not clear what is meant by the term “diagonally opposite” as there is a lack of definition of what it means for the slits to be diagonally opposite one another. Due to the lack of clarity of the term it is unclear how the slits are arranged on the claimed wearable audio device. The plain meaning of the term “diagonal” is a sloping line connecting two vertices, however it is not clear from the claim how the slits are considered diagonally 
	For the purposes of examination under prior art the examiner has interpreted the limitation “diagonally opposite”, as two slits that are arranged relative to one another. 
	Claims 2-11 and 13-20 are rejected under 35 USC 112(b) as dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rusconi Clerici Beltrami et al (US 20190052954 A1), herein “Rusconi”.

fig.1 #1), comprising:
a multi-transducer assembly (figs.1,3 #2) arranged on or in the wearable audio device and configured to receive an electronic audio signal (Par.[0030-0031] ; “audio information”), comprising: 
a first transducer module (fig.3 #5), comprising: a first dipole transducer having a first side and a second side (Par.[0036] speakers 5-7 comprise first and second sides as illustrated by speaker #7 in fig.4), and 
a first enclosure having a top side defining a first slit and a bottom side defining a second slit (Par.[0032-0034] carrier element #4 provides a first enclosure for housing speaker #5 and defining a first slit #17, and second slit #11), comprising: 
a first audio path configured to guide a first sound pressure generated by the first side of the first dipole transducer out of the first enclosure via the first slit; and a second audio path configured to guide a second sound pressure generated by the second side of the first dipole transducer out of the first enclosure via the second slit (Par.[0032] cavities #14,15,16 provide an audio path configured to guide sound from the speakers to the slits); and 
a second transducer module (fig.3 #6), comprising: 
a second dipole transducer having a first side and a second side (Par.[0036] speakers 5-7 comprise first and second sides as illustrated by speaker #7 in fig.4), and 
a second enclosure having a top side defining a third slit and a bottom side defining a fourth slit (Par.[0032-0034] carrier element #4 provides a second enclosure for housing speaker #6 and defining a third slit #15, and fourth slit #12), comprising: 
Par.[0032] cavities #14,15,16 provide an audio path configured to guide sound from the speakers to the slits).

With respect to claim 2, Rusconi discloses the wearable audio device of claim 1, wherein the multi-transducer assembly is further configured to: generate a first transducer signal based on the electronic audio signal; generate a second transducer signal based on the electronic audio signal; provide the first transducer signal to the first dipole transducer; and provide the second transducer signal to the second dipole transducer (Par.[0035] control unit #25 provides beamforming of audio, wherein transducer signals are routed to each separate speaker).

With respect to claim 3, Rusconi discloses the wearable audio device of claim 2, wherein the multi-transducer assembly further comprises a phase shift circuit (fig.3 #25) configured to phase shift the first transducer signal relative to the second transducer signal (Par.[0043]).

Par.[0011]).

With respect to claim 5, Rusconi discloses the wearable audio device of claim 1, wherein the first sides of the first and second dipole transducer each face in a first direction (see figs.3+4 #5-7).

With respect to claim 6, Rusconi discloses the wearable audio device of claim 1, wherein the first and second dipole transducers are arranged vertically relative to the wearable audio device (see figs.3+4 #5-7).

With respect to claim 7, Rusconi discloses the wearable audio device of claim 1, wherein the first, second, third, and fourth slits are defined horizontally relative to the wearable audio device (see figs.3+4 #11-13 and 17-19).

With respect to claim 8, Rusconi discloses the wearable audio device of claim 1, wherein the first and second dipole transducers are vertically aligned relative to a horizontal axis of the wearable audio device (see figs.3+4 #5-7).

With respect to claim 9, Rusconi discloses the wearable audio device of claim 1, further comprising a microphone configured to generate the electronic audio signal (Par.[0022] “microphone”).

With respect to claim 10, Rusconi discloses the wearable audio device of claim 1, wherein the wearable audio device is a set of audio eyeglasses (fig.1 #1).

With respect to claim 11, Rusconi discloses the wearable audio device of claim 9, wherein the multi-transducer assembly is arranged on or in a temple area of the audio eyeglasses (see fig.1).

With respect to claim 12, Rusconi discloses a method for generating audio via a multi-transducer assembly arranged on or in a wearable audio device, comprising:
receiving an electronic audio signal (Par.[0030-0031]; “audio information”); 
generating a first transducer signal based on the electronic audio signal (Par.[0035]);
generating a second transducer signal based on the electronic audio signal (Par.[0035]);
providing the first transducer signal to a first dipole transducer (fig.3 #5) arranged in a first enclosure having a top side defining a first slit and a bottom side defining a second slit (Par.[0036] speakers 5-7 comprise first and second sides as illustrated by speaker #7 in fig.4; where; Par.[0032-0034] carrier element #4 provides a first enclosure for housing speaker #5 and defining a first slit #17, and second slit #11);
providing the second transducer signal to a second dipole transducer (fig.3 #6) arranged in a second enclosure having a top side defining a third slit and a bottom side defining a fourth slit (Par.[0036] speakers 5-7 comprise first and second sides as illustrated by speaker #7 in fig.4; where; Par.[0032-0034] carrier element #4 provides a second enclosure for housing speaker #6 and defining a third slit #18, and fourth slit #12); 
guiding, via a first audio path, a first sound pressure, generated by a first side of the first dipole transducer, out of the first enclosure via the first slit; guiding, via a second audio path, a second sound pressure, generated by a second side of the first dipole transducer, out of the first enclosure via the second slit (Par.[0032] cavities #14,15,16 provide an audio path configured to guide sound from the speakers to the slits); 
guiding, via a third audio path, a third sound pressure, generated by a second side of the second dipole transducer, out of the second enclosure, via the third slit, wherein the third slit is arranged diagonally opposite of the first slit; and guiding, via a fourth audio path, a fourth sound pressure, generated by a first side of the second dipole transducer, out of the second enclosure via the fourth slit, wherein the fourth slit is arranged diagonally opposite the second slit (Par.[0032] cavities #14,15,16 provide an audio path configured to guide sound from the speakers to the slits).

With respect to claim 13, Rusconi discloses the method of claim 12, further comprising phase shifting the first transducer signal by 180 degrees relative to the second transducer signal (Par.[0011]).

Par.[0022] “microphone”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusconi Clerici Beltrami et al (US 20190052954 A1) in view of Park et al (US 20120215519 A1).

With respect to claim 14, Rusconi discloses the method of claim 12, however does not disclose expressly further comprising amplifying the first transducer signal.
fig.12A; Par.[0080]) comprising performing an active noise cancellation which is a generation of an anti-noise signal that is 180 degrees out of phase of noise signal; wherein the active noise cancellation method comprises, amplifying transducer signals, attenuating transducer signals and frequency filtering transducer signals (Par.[0081-0082]).  
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the active noise cancellation methods of Park to generate the 180 degree phase shifted signal of Rusconi.  The motivation for doing so would have been to use a low latency noise cancellation system for generating the anti-phase signal. 

With respect to claim 15, Rusconi discloses the method of claim 12, however does not disclose expressly further comprising amplifying the second transducer signal.
Park discloses a method for generating audio in a wearable-audio device (fig.12A; Par.[0080]) comprising performing an active noise cancellation which is a generation of an anti-noise signal that is 180 degrees out of phase of noise signal; wherein the active noise cancellation method comprises, amplifying transducer signals, attenuating transducer signals and frequency filtering transducer signals (Par.[0081-0082]).  
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the active noise cancellation methods of Park to generate the 180 degree phase shifted signal of Rusconi.  The 

With respect to claim 16, Rusconi discloses the method of claim 12, however does not disclose expressly further comprising attenuating the first transducer signal.
Park discloses a method for generating audio in a wearable-audio device (fig.12A; Par.[0080]) comprising performing an active noise cancellation which is a generation of an anti-noise signal that is 180 degrees out of phase of noise signal; wherein the active noise cancellation method comprises, amplifying transducer signals, attenuating transducer signals and frequency filtering transducer signals (Par.[0081-0082]).  
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the active noise cancellation methods of Park to generate the 180 degree phase shifted signal of Rusconi.  The motivation for doing so would have been to use a low latency noise cancellation system for generating the anti-phase signal. 

With respect to claim 17, Rusconi discloses the method of claim 12, however does not disclose expressly further comprising attenuating the second transducer signal.
Park discloses a method for generating audio in a wearable-audio device (fig.12A; Par.[0080]) comprising performing an active noise cancellation which is a generation of an anti-noise signal that is 180 degrees out of phase of noise signal; Par.[0081-0082]).  
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the active noise cancellation methods of Park to generate the 180 degree phase shifted signal of Rusconi.  The motivation for doing so would have been to use a low latency noise cancellation system for generating the anti-phase signal. 

With respect to claim 18, Rusconi discloses the method of claim 12, however does not disclose expressly further comprising frequency filtering the first transducer signal.
Park discloses a method for generating audio in a wearable-audio device (fig.12A; Par.[0080]) comprising performing an active noise cancellation which is a generation of an anti-noise signal that is 180 degrees out of phase of noise signal; wherein the active noise cancellation method comprises, amplifying transducer signals, attenuating transducer signals and frequency filtering transducer signals (Par.[0081-0082]).  
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the active noise cancellation methods of Park to generate the 180 degree phase shifted signal of Rusconi.  The motivation for doing so would have been to use a low latency noise cancellation system for generating the anti-phase signal. 

With respect to claim 19, Rusconi discloses the method of claim 12, however does not disclose expressly further comprising frequency filtering the second transducer signal.
Park discloses a method for generating audio in a wearable-audio device (fig.12A; Par.[0080]) comprising performing an active noise cancellation which is a generation of an anti-noise signal that is 180 degrees out of phase of noise signal; wherein the active noise cancellation method comprises, amplifying transducer signals, attenuating transducer signals and frequency filtering transducer signals (Par.[0081-0082]).  
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the active noise cancellation methods of Park to generate the 180 degree phase shifted signal of Rusconi.  The motivation for doing so would have been to use a low latency noise cancellation system for generating the anti-phase signal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (US 20210211795 A1) discloses an electronic component and glasses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654